Citation Nr: 0524084	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
shell fragment wound residuals of Muscle Group XI injury, 
left lower extremity, currently evaluated at 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
shell fragment wound residuals, right wrist and hand with 
ulnar neuropathy, currently evaluated at 10 percent 
disabling.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected shell 
fragment wound residuals of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; appellant's daughter


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
November 1971.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO), and from a 
March 2005 Board remand.

The issues of entitlement to increased ratings for residuals 
of shell fragment wounds to the left lower extremity and to 
the right hand and wrist will be discussed in the Remand 
section of this decision.  This appeal is remanded, in part, 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of a left hip disorder that is related to military 
service or to a service-connected condition.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by 
active military duty and such a condition is not the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by a 
letter dated in October 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the appellant 
notified them.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The appellant was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
a statement of the case what evidence had been received.  The 
veteran was afforded VA examinations for his claimed 
disabilities in November 2002 and December 2002.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran contends that his left hip disorder 
is caused by his service-connected residuals of a shell 
fragment wound to the left lower extremity.  In this regard, 
service connection may also be granted for disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disabilities resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).


In this case, a review of post-service VA medical records 
from May 1984 to December 2003 reveals no diagnosed 
disability of the left hip.  There are no private medical 
records on file or otherwise indicated.  While there is 
current evidence of left hip pain, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

Without competent evidence of a current diagnosed left hip 
disorder, the benefit sought on appeal cannot be granted.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current diagnosed left hip disability, service 
connection for the veteran's left hip disorder, to include as 
secondary to a service-connected disability, is not 
warranted.
  
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left hip disorder, to include as 
secondary to service-connected shell fragment wound residuals 
of the left lower extremity, is denied.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

The most recent VA examination, and the basis for the January 
2003 rating decision, which confirmed and continued the 
veteran's previous and respective 10 percent disability 
ratings for his residual shell fragment wounds of the left 
muscle group XI and right wrist and hand, was conducted in 
December 2002.  As the veteran testified at his June 2005 
videoconference hearing that his service-connected conditions 
have worsened since the 2002 VA examination, the Board finds 
an additional examination is necessary to provide a current 
picture of the veteran's service-connected disabilities.  See 
38 C.F.R. §§ 3.326, 3.327 (2004).  

Additionally, the most recent medical evidence associated 
with the claims file is dated in April 2003.  The veteran 
testified at his June 2005 Board hearing that he has been 
receiving continuous treatment for his disabilities at his 
local VA Medical Center.  Consequently, all available 
evidence relevant to the veteran's service-connected 
disabilities has not been associated with the claims file.  
As such, all available evidence has not been considered.  All 
reasonable efforts to obtain this evidence must be made.

Accordingly, this case is remanded for the following actions:

1.  The veteran should again be requested 
to identify all sources of medical 
treatment received from October 2001 to 
the present regarding his service-
connected residual shell fragment wound 
disabilities, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

2.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be afforded 
a comprehensive and thorough VA 
examination to determine the current 
nature and severity of his 
service-connected residuals of the shell 
fragment wound to Muscle Group XI of the 
left leg, as well as residuals of the 
shell fragment wound to his right hand 
and wrist.  All pertinent symptomatology 
and findings should be reported in 
detail.  The veteran's VA claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

a)  The examiner must discuss the degree 
of severity (i.e., severe, moderately 
severe, moderate, slight) of any muscle 
group XI dysfunction in accordance with 
the rating criteria, and to include 
propulsion, plantar flexion of the foot, 
flexion of the toes, stabilization of the 
arch, flexion of the knee, and affected 
triceps surae, tibialis posterior, 
peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, 
popliteus, and plantaris.    

b)  The examiner must discuss the 
presence of any paralysis of the ulnar 
nerve, or other nerve(s) as indicated, in 
accordance with the rating criteria, and 
to include complete paralysis as 
indicated by "griffin claw" deformity, 
atrophy, loss of extension, spreading or 
the reverse of relevant fingers, 
adduction of the thumb, and weakened 
flexion of the wrist, or the degree of 
severity (i.e., severe, moderate, mild) 
of incomplete paralysis, and/or the 
presence of neuritis and/or neuralgia.

c)  The examiner must distinguish 
symptomatology due to service-connected 
disabilities from any symptomatology due 
to nonservice-connected disabilities, if 
found.

To accomplish the above, any necessary 
diagnostic tests or studies, to include 
any indicated consultation(s) with 
specialists, should be conducted, and all 
findings must be reported in detail, and 
correlated to a specific diagnosis.  If 
subjective complaints cannot be confirmed 
by the objective evidence and correlated 
to a specific diagnosis, it must be so 
stated.  The rationale for each opinion 
expressed must be provided.  If any 
opinion cannot be provided without resort 
to speculation, it must be so noted in 
the examination report.  A typed report 
of the examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claims, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the remanded claim must 
be readjudicated, to include consideration 
of 38 C.F.R. § 3.321(b) (2004).  If any 
benefit sought on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


